DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 31, the limitation “a distal contact head configured to contact, and establish electrical connectivity with, a bond pad that is greater than 1000 microns in size,” does not appear to have adequate support in the originally filed disclosure. Specifically, the disclosure recites “[c]ontact head 135 of a band clip (e.g., band clip 140) may be a ribbon or band having dimensions that are considerably greater than 100 microns (e.g., 1000 microns or greater),” (see [0035]) which would not be understood to support a range of dimensions of a bond pad. 
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14, 21-23, and 25-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations “a corresponding bond pad of the semiconductor die,” in lines 8 and 10 are unclear as to how they are related to “a bond pad of a semiconductor die.” Specifically, it is unclear if the second and third recitations of a bond pad are additional bond pads or the same bond pad[s] originally recited. 
Regarding claims 11, 23, 25, 29, the limitation “the corresponding bond pad,” is unclear as to which “corresponding bond pad” the claim refers. Specifically, the independent claims recite two “corresponding bond pad[s],” and “a bond pad of a semiconductor die,” in the instance of claim 9, and the recitation of the instant claim does not specify to which one it refers.
Regarding claims 12 and 13, the limitation “each of the arrangement of stems…,” is unclear because it seems to require a plurality of arrangements of stems, however claim 9 recites a single arrangement of stems with plural stems.
Regarding claims 25 and 26, the limitation “a distal end portion of the band clip tip” is unclear as to how it is related to the “band clip tip at distal end of the second stem,” recited in claim 9.  
Regarding claim 27, the limitations “bonded to a corresponding leadframe post of a leadframe structure,” “in contact with a corresponding bond pad on a semiconductor die,” “bonded to a corresponding leadframe post of the leadframe structure,” and “in contact with a corresponding bond pad on the semiconductor die,” are unclear as to how they are related to the preamble of the claim, which recites “a furcated clip.” Specifically, the claim is drawn to a clip, however the body recites portions of a device outside the bounds of the clip. It is unclear how the clip can comprise a semiconductor die and bondpad thereof, a leadframe structure and post thereof. For examination purposes, the claimed limitations will each be interpreted as “configured to be…”
Regarding claim 29, the limitation “the distal needle-like tip is attached to the corresponding bond pad and the stem foot portion of the first stem is attached to a leadframe post by at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond,” is unclear as to how it is related to the preamble of the claim, which recites “a furcated clip.” Specifically, the claim is drawn to a clip, however the body recites portions of a device outside the bounds of the clip. It is unclear how the clip can comprise a leadframe structure and post thereof, or a solder, paste, or bond. For examination purposes, the claimed limitation will each be interpreted as “configured to be…”
Regarding claim 29, the limitation “a leadframe post” is unclear as to how it is related to the “corresponding leadframe post[s]” recited in claim 27.
Regarding claims 30 and 31, the limitation “a bond pad” is unclear as to how it is related to the “corresponding bond pad[s]” of claim 27.
Regarding claim 33, the limitation “the first stem and the second stem include a respective clip foot portion attached to a collar,” is unclear as to if each stem includes a respective clip foot, or if only one clip foot is required.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-14, 21-22, 27-29, and 31-33 (first interpretation) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birglechener et al. (US 3,967,366; herein “Birglechner”).
Regarding claim 9, Birglechener discloses in Fig. 1 and related text a furcated clip comprising: 
a collar (2); and 
an arrangement of stems (3 and 6), each of the stems being configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure, the arrangement of stems being attached to the collar (see col. 3 lines 36-39);
the arrangement of stems attached to the collar including: 
a first stem (e.g. a first 3 or 6) of the arrangement of stems having a needle-like tip at a distal end of the first stem for contacting a corresponding bond pad of the semiconductor die; and 
a second stem (e.g. a second 3 or 6) of the arrangement of stems having a band clip tip at a distal end of the second stem for contacting a corresponding bond pad of the semiconductor die.
Note that although shown by the prior art, the limitations “configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure,” “…for contacting a corresponding bond pad of the semiconductor die,” and “…for contacting a corresponding bond pad of the semiconductor die” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Also note that in the first interpretation of the claim, “needle-like tip” is interpreted to be a tip which is “small [and] slender” and a “band clip tip,” is interpreted to be a tip which is “a thin flat strip of some material.”  Thus each 3 and 6 each read on “needle-like tip” and “band clip tip.”
Regarding claim 10, Birglechener further discloses 
wherein each stem of the arrangement of stems is made of a ribbon-like metal or metal alloy structure (e.g. copper, see col. 3 line 35) and includes: 
a stem foot portion configured to be attached to a leadframe post of the leadframe structure.  
Note that although shown by the prior art, the limitation “configured to be attached to a leadframe post of the leadframe structure” is directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 12, Birglechener further discloses wherein each of the arrangement of stems (3/6) includes a clip foot portion (portion of 3/6 attached to 2) and is attached to the collar by attachment of the clip foot portion to the collar.  
Regarding claim 13, Birglechener further discloses wherein the collar (2) and each of the arrangement of stems (3/6) are made of metal or a metal alloy (e.g. copper, see col. 3 line 35).  
Regarding claim 14, Birglechener further discloses wherein the arrangement of stems (3/6) extends in three dimensions (see Fig. 1; see also Fig. 3).  
Regarding claim 21, Birglechener further discloses wherein the collar (2) is a ring-shaped structure (see Fig. 1).  
Regarding claim 22, Birglechener further discloses wherein the collar (2) is a rectangular ring- shaped structure (see Fig. 1).  
Regarding claim 27, Birglechener discloses the invention in substantially the same manner and for the same reasons as applied to claims 9 and 10 above.
Note that although shown by the prior art, the limitations “bonded to a corresponding leadframe post of a leadframe structure,” and “… in contact with a corresponding bond pad on a semiconductor die,” are directed to a method of using the device. are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 28, Birglechener further discloses wherein the first stem is made of a ribbon- like metal, or metal alloy structure (e.g. copper, see col. 3 line 35).  
Regarding claim 29, Birglechener further discloses wherein the distal needle-like tip (tip of 3/6) is attached to the corresponding bond pad and the stem foot portion of the first stem (portion of 3/6 attached to 2) is attached to a leadframe post by at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond (see claim 8 at least).  
Note that although shown by the prior art, the limitations “attached to the corresponding bond pad,” and “attached to a leadframe post by at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond,” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 31, Birglechener further discloses the distal band clip tip of the second stem (the tip of the second 3 or 6) has a distal contact head configured to contact, and establish electrical connectivity with, a bond pad that is greater than 1000 microns in size (see col. 4 line 49).  
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, a bond pad that is greater than 1000 microns in size” is directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 32, Birglechener further discloses wherein the distal contact head of the second stem has a width greater than 1000 microns in size (see col. 4 line 49).  
Regarding claim 33, Birglechener further discloses wherein the first stem (the first 3 or 6) and the second stem (the second 3 or 6) include a respective clip foot portion attached to a collar (e.g. the portion attached to 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 23, 25-26 and 30 (first interpretation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Birglechener, as applied to claims 9, 10, and 27 above, and in view of Carney et al. (US 2006/0055011; herein “Carney”).
Regarding claim 11, Birglechener further discloses wherein the needle-like tip (tip of first 3/6) includes a contact head configured to contact, and establish electrical connectivity with, the bond pad on the semiconductor die, but does not explicitly disclose a micro- contact head.  
In the same field of endeavor, Carney teaches in Fig. 3-4 and related text a stem for contacting a bond pad of a semiconductor die having a needle-like tip (tip of 140/140a connected to 150) including a micro-contact head (see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Birglechener by having a micro-contact head, as taught by Carney, in order to provide contacts to of various sizes appropriate for different bond pads of semiconductor devices and to provide a device having a small footprint, high current and thermal dissipation capability and high reliability at low cost (see Carney [0010] at least).
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, the corresponding bond pad on the semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 23, Birglechener further discloses wherein the needle-like tip (of first 3/6) forms a contact head, but does not explicitly disclose a micrometer-sized contact head.  
Carney teaches the remaining limitation in substantially the same manner and for the same reasons as applied to claim 11 above.
Note that although shown by the prior art, the limitation “for contacting the corresponding bond pad of the semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 25, Birglechener does not explicitly disclose 
wherein a distal end portion of the band clip tip has a larger contact area for contacting the corresponding bond pad of the semiconductor die than a contact area of the needle-like tip forming a micrometer-sized contact head for contacting the corresponding bond pad of the semiconductor die.  
In the same field of endeavor, Carney further teaches in Fig. 3-4 and related text an arrangement of stems
wherein a distal end portion of the band clip tip (tip of 140/170a connected to 190) has a larger contact area for contacting a bond pad of a semiconductor die than a contact area of a needle-like (tip of 140/140a connected to 150, see [0018]) tip forming a micrometer-sized contact head (see [0019]) for contacting the corresponding bond pad of the semiconductor die.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Birglechener by having the arrangement of stems includes at least a stem forming a band clip at a distal end of the stem, a distal end portion of the band clip has a larger contact area for contacting a bond pad of a semiconductor die than a contact area of a needle-like tip forming a micrometer-sized contact head, as taught by Carney, in order to provide contacts of various sizes appropriate for different bond pads of semiconductor devices and to provide a device having a small footprint, high current and thermal dissipation capability and high reliability at low cost (see Carney [0010] at least).
Note that although shown by the prior art, the limitation “for contacting a corresponding bond pad of a semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 26, the combined device shows wherein a distal end portion of the band clip tip (170/170a) has a width greater than 1000 µm (see [0017]). 
Regarding claim 30, Birglechener further discloses wherein the distal needle-like tip of the first stem includes a contact head configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size, but does not disclose a micrometer-sized contact head configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size.  
Carney teaches the remaining limitation in substantially the same manner and for the same reasons as applied to claim 11 above.
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Claim(s) 9-14, 21-23, and 25-33 (second interpretation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Birglechener in view of Carney et al. (US 2006/0055011; herein “Carney”).
Regarding claims 9 and 10, Birglechener discloses in Fig. 1 and related text a furcated clip comprising: 
a collar (2); and 
an arrangement of stems (3 and 6), each of the stems being configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure, the arrangement of stems being attached to the collar (see col. 3 lines 36-39);
the arrangement of stems attached to the collar including: 
a first stem (e.g. a first 3 or 6) of the arrangement of stems having a needle-like tip at a distal end of the first stem for contacting a corresponding bond pad of the semiconductor die; and 
a second stem (e.g. a second 3 or 6) of the arrangement of stems having a clip tip at a distal end of the second stem for contacting a corresponding bond pad of the semiconductor die;
wherein each stem of the arrangement of stems is made of a ribbon-like metal or metal alloy structure (e.g. copper, see col. 3 line 35) and includes: 
a stem foot portion configured to be attached to a leadframe post of the leadframe structure.  
Birglechener does not explicitly disclose the second stem of the arrangement of stems having a band clip tip.
In the same field of endeavor, Carney further teaches in Fig. 3-4 and related text an arrangement of stems wherein a first stem of the arrangement of stems having a needle-like tip (tip of 140/140a connected to 150) and a second stem of the arrangement of stems having a band clip tip (tip of 140/170a connected to 190). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Birglechener by having the first stem have a needle-like tip and the second stem having a band clip tip, as taught by Carney, in order to provide contacts of various sizes appropriate for different bond pads of semiconductor devices and to provide a device having a small footprint, high current and thermal dissipation capability and high reliability at low cost (see Carney [0010] at least).
Note that although shown by the prior art, the limitations “configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure,” “…for contacting a corresponding bond pad of the semiconductor die,” “…for contacting a corresponding bond pad of the semiconductor die,” and “configured to be attached to a leadframe post of the leadframe structure”  are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 27, Birglechener in view Carney teaches the claimed invention in substantially the same manner and for the same reasons as applied to claims 9 and 10 above.
Note that although shown by the prior art, the limitations “bonded to a corresponding leadframe post of a leadframe structure,” and “… in contact with a corresponding bond pad on a semiconductor die,” are directed to a method of using the device. are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claims 11-14, 21-23, 25, 26, and 28-33, Birglechener and Carney further discloses the claimed limitations in substantially the same manner and for the same reasons as applied to the claims in the first interpretation above.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that neither Birglechener and Carney “mention a single furcated clip unit that includes two types of stems,” i.e. a needle-like tip and a band clip tip.
In response, the examiner disagrees. First, it is noted that the features upon which applicant relies (i.e., “two types of stems”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In the instance case, the claim recites two stems and describes the two stems using different terms, however it is not required the independent claims and some of the dependents that the stems be different. Rather, as applied in the first interpretation above, each stem can read on a stem having either “a needle-like tip” or a “band clip tip.” In accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitations “needle-like” and “band clip” have been given its broadest reasonable interpretation and are interpreted to be a tip which is “small [and] slender” and a tip which is “a thin flat strip of some material,” respectively. Each of the tips of Birglechener can be described as being small and slender, and also being a thin flat strip. Accordingly, Birglechener discloses the claimed invention as applied in the first interpretation above.
However, assuming for the sake of argument that the claim does require the tips to be different, applicant’s arguments amount to arguments against the references individually. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the fact that Carney does not show a furcated clip does not compromise the fact that the combination of Birglechener and Carney, as applied in the second interpretation above, shows a furcated clip with tips of different size. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/9/2022